The following order has been entered on the motion filed on the 16th of November 2017 by Petitioner to Amend Pro Se Petition:
"Motion Denied by order of the Court in conference, this the 13th of December 2017."
Upon consideration of the petition filed by Petitioner on the 16th of November 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 13th of December 2017."
Upon consideration of the petition filed by Petitioner on the 8th of December 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 13th of December 2017."
Upon consideration of the petition filed by Petitioner on the 11th of December 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in conference, this the 13th of December 2017."